Citation Nr: 1424563	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of the reduction of adjustment disorder with depressed mood from 10 percent to non-compensable, effective January 1, 2010 ("acquired psychiatric disability").  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities ("TDIU").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1987 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and an October 2009 rating decision from the RO in Pittsburg, Pennsylvania.  

The Veteran requested a hearing regarding his proposed reduction and this hearing was scheduled for September 30, 2009.  However, the Veteran cancelled the hearing on September 28, 2009 and did not indicate a desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

In a statement submitted in October 2009, the Veteran appeared to suggest that the surgery for his left hip preformed at a VA hospital was unsuccessful and has caused additional injuries.  Specifically, that the hip prosthesis was too long, and has caused additional pain, as well as further disabilities and that the VA was the cause of such and deficient in their surgical procedure.  This assertion has not been thoroughly explored or developed, as such, this item which would be classified as entitlement to compensation under 38 U.S.C.A. § 1151 is referred back to the RO for further action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO proposed to reduce compensation benefits from 10 to noncompensable for the Veteran's service-connected acquired psychiatric disability.  The Veteran was notified of this proposed reduction in May 2009; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence.  

2.  The reduction from 10 percent to noncompensable for the service-connected acquired psychiatric disability was accomplished by way of a rating decision issued in October 2009.  

3.  The 10 percent evaluation assigned for the Veteran's acquired psychiatric disability had been in effect for more than five years at the time of the October 2009 rating decision which reduced the rating to noncompensable; effective from January 1, 2010. 

4.  The October 2009 rating decision that reduced the 10 percent rating, failed to consider the provisions of 38 C.F.R. § 3.344 prior to the reduction action. 

5.  The Veteran is service connected for a left hip degenerative arthritis, status post total hip replacement evaluated at 50 percent; left knee degenerative joint disease associated with left hip degenerative arthritis, status post total hip replacement evaluated at 10 percent; left quadriceps muscle atrophy associated with left hip degenerative arthritis, status post total hip replacement evaluated at 10 percent; right hip degenerative joint disease associated with left hip degenerative arthritis, status post total hip replacement evaluated at 10 percent; arthritis, right knee degenerative joint disease associated with left hip degenerative arthritis, status post total hip replacement evaluated at 10 percent; right biceps injury (muscle group V) degenerative joint disease associated with left hip degenerative arthritis, status post total hip replacement evaluated at 10 percent; and an adjustment disorder with depressed mood, evaluated as 10 percent and degenerative joint disease associated with left hip degenerative arthritis, status post total hip replacement evaluated at a non compensable rating.  The Veteran's overall disability rating is 80 percent from June 12, 2009.  

6.  The Veteran has a high school education and past work experience in tree removal, tree removal estimation and cable installer and disconnector.  

7.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected adjustment disorder with depressed mood from 10 percent to noncompensable effective January 1, 2010, was not proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2013).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proposed Reduction of Acquired Psychiatric Disability

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.   

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e) (2013).  

If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421. 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344 (c).

The Veteran is service connected for an acquired psychiatric disorder, specifically an adjustment disorder with depressed mood.  Accordingly, under 38 C.F.R. § 4.130, Diagnostic Code 9440, the diagnostic code under which the Veteran's adjustment disorder is rated, provides that a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2013). 

In a May 2009 rating decision, the RO proposed to reduce compensation benefits from 10 to noncompensable for the Veteran's service-connected acquired psychiatric disability.  The Veteran was notified of this proposed reduction in May 2009; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence.  The reduction from 10 percent to noncompensable for the service-connected acquired psychiatric disability was accomplished by way of a rating decision issued in October 2009.  Thus, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of his rights and giving him an opportunity for a hearing and to submit additional argument and evidence.  

In this case, the critical issue is whether 38 C.F.R. § 3.344  applies - that is, whether the 10 percent evaluation was in effect more than five years at the time of the reduction of benefits.  The Veteran was service connected in January 2004 for an acquired psychiatric disorder.  At that time a 10 percent disability evaluation was assigned, effective September 30, 2003.  Accordingly, as the rating has been in effect over 5 years, the Board is required to comply with the special VA rating-reduction protections in § 3.344.

Thus, the reduction is void because the provisions of 38 C.F.R. § 3.344  were not met.  In fact, there was no suggestion of any consideration of 38 C.F.R. § 3.344 at all.  While the RO's decision to reduce the 10 percent rating indicated that the October 2008 VA examination concluded the Veteran was not endorsing symptoms of a mental disorder, there was no indication that the RO considered the provisions of 38 C.F.R. § 3.344.  In fact, the Statement of the Case did not include this regulation in the list of pertinent laws, regulations and rating schedule provisions.  Furthermore, to the extent to which the October 2008 examiner found no Axis I diagnosis and suggested the problem was alcohol use, the RO did not address whether the change in diagnosis represented no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability; a requirement prior to a reduction in a rating that has been in effect for more than 5 years.  In this regard, 38 C.F.R. § 3.344 advises that when alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Id.  

Thus, the Board finds that the October 2009 rating decision was improper and is void ab initio.  Accordingly, the 10 percent evaluation for the Veteran's acquired psychiatric disability is restored. 

TDIU 

The Veteran seeks a total disability evaluation based on individual unemployability due to service-connected disabilities.  As detailed in the findings of fact, the Veteran has multiple service-connected disabilities with an overall disability rating of 80 percent from June 12, 2009.  The Veteran is directly service connected for a left hip degenerative arthritis, status post total hip replacement disability and service connected on a secondary basis for all his other disabilities, all of his service connected disabilities stem from one common etiology with one disability that is evaluated at 40 percent and a total evaluation of 80 percent, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a).  

The Veteran filed a claim for TDIU in September 2006 and he was denied TDIU in a December 2007 rating decision.  The claim was denied because the Veteran failed to submit VA -Form 21-8940 Application for Increased Compensation Based on Individual Unemployability.  In March 2008, the Veteran submitted the form and the RO readjudicated his claim because the form was received within one year of the rating decision.  He reported that he last worked as a tree removal estimator in 2002 and indicated that he left this job due to disability.  He reported a high school education with no additional training.   He claims that because of his unsuccessful hip surgery, he is not able to work and he is becoming further disabled.  As a result, he does not feel as though he would be able to secure further employment based on his current condition.  He claims that the pain and limitation of the functional movement of his lower body, including his bilateral hip and knee disabilities render him unable to find and maintain employment.  

Review of Social Security Administration (SSA) records reflects that the Veteran was found fully disabled as of November 15, 2002 based upon an analysis of vocational factors, past work experience, and training.  The SSA concluded that the Veteran's standing, walking, lifting, and carrying restrictions do not permit him to return to past relevant work.  The ability for the Veteran to perform other work was evaluated by the SSA and the assessment concluded that the Veteran retains the physical ability to perform less than a full range of sedentary work on a sustained basis.  

In October 2008, the Veteran underwent a TDIU evaluation of all his disabilities.  The Veteran reported that he had pain in his right hip that was increasing with severity; the pain in his left was not as severe post operatively.  The examiner concluded that the Veteran was restricted in how far he could walk due to pain, and that he would not be a candidate for physical employment but sedentary employment could be explored.  It is important to note, that the severity of the Veteran's disabilities increased subsequent to this examination and he was service connected for additional disabilities secondary to his left hip disability.  

An October 2008 statement from the Veteran's previous employer reported that the Veteran worked in sales for a tree service company and quit to pursue other opportunities.  However, in the Veteran's statements and statements from the Veteran's wife, they both repeatedly state that he left due to his physical limitation.  In an October 2009 statement from the Veteran's wife, she claims that a simple walk or prolonged sitting can be painstaking for the Veteran.  

After the Veteran left his previous employer in 2002, he attempted to start a carpet cleaning business but had to cease activity due to pain.  

Based on the evidence of record, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected left hip and other disabilities, precludes him from performing the physical acts required by employment.  

Even though examiner stated that he could work a sedentary position, the Board notes that he was previously working a sedentary job as salesman for a tree removal company and the Veteran was not able to maintain this position due to his disabilities.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  Additionally, the Veteran reported to treating physicians that he was unable to work in part because of his bilateral hip and knee disabilities.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.

Duties to Notify and Assist

In regards to the Veteran's claims; since the benefits sought on appeal have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).






ORDER

The October 2009 reduction was improper; restoration of the 10 percent evaluation for an acquired psychiatric disorder is granted.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


